Opinion issued May 11, 2006
















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01098-CR
____________

NATHANIEL AARON MORRIS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 351st District Court 
Harris County, Texas
Trial Court Cause No. 952986



 
MEMORANDUM  OPINION
          The trial court conducted a hearing on December 13, 2005, and the
supplemental record of that hearing has been filed in this Court.  At the hearing,
appellant stated that he wished to withdraw this appeal.  Appellant has not filed a
written motion to withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given
appellant’s expressed desire to forego pursuit of his appeal, we conclude that good
cause exists to suspend the operation of Rule 42.2(a) in this case in accordance with
Rule 2.  See Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the
appeal is dismissed. 
          Any pending motions are denied as moot.
          The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
 
PER CURIAM
Panel consists of  Justices Keyes, Alcala, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).